                         Case 20-11602-BLS                Doc 20-1         Filed 06/19/20          Page 1 of 1

                                                       Notice Recipients
District/Off: 0311−1                         User: BonnieA                           Date Created: 6/19/2020
Case: 20−11602−BLS                           Form ID: 309F2                          Total: 19


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Factom, Inc.        10906 Opal Trail         Austin, TX 78750
tr          Natasha M. Songonuga           Gibbons P.C.          300 Delaware Avenue           Suite 1015        Wilmington, DE
            19801−1671
aty         Jeffrey Chubak         AMINI LLC            131 WEST 35TH STREET, 12TH FLOOR                   NEW YORK, NY 10001
aty         Julia Bettina Klein        Klein LLC         919 N. Market Street         Suite 600        Wilmington, DE 19801
15029331 Delaware Secretary of State             Division of Corporations        Franchise Tax         P.O. Box 898        Dover, DE
            19903
15029335 Delaware State Treasury             820 Silver Lake Blvd., Suite 100         Dover, DE 19904
15029326 DuBois Bryant & Campbell LLP                 Attn: Seth Meisel        303 Colorado Street        Suite 2300       Austin,
            TX 78701
15029323 FastForward Innovations Limited              11 New Street         St. Peter Port       Guernsey        GY1 3EG
15029327 Internal Revenue Service            Centralized Insolvency Office          P.O. Box 7346         Philadelphia, PA
            19101−7346
15029334 Internal Revenue Service            P. O. Box 7346          Philadelphia, PA 19101−7346
15029324 Perkins Coie LLP             1201 Third Avenue           Suite 4800        Seattle, WA 98101
15029336 Secretary of State           Division of Corporations         Franchise Tax         P.O. Box 898        Dover, DE
            19903
15029332 Securities & Exchange Commission                100 F Street, NE        Washington, DC 20549
15029333 Securities & Exchange Commission                New York Regional Office            Attn: Andrew Calamari, Regional
            Director       Brookfield Place          200 Vesey Street, Suite 400         New York, NY 10281−1022
15029325 Silicon Valley Bank            504 Lavaca Street          Suite 1100        Austin, TX 78701
15029328 Texas Comptroller of Public Accounts               Revenue Accounting Division − Bankruptcy            P.O. Box
            13528         Capital Station        Austin, TX 78711
15029329 Texas Workforce Commission                TWC Building − Regulatory Integrity Divi            101 East 15th
            Street       Austin, TX 78778
15029322 U.S. REIF EURUS Austin LLC                 c/o Intercontinental Real Estate Corp.         1270 Soldiers Field
            Road         Boston, MA 02135
15029330 U.S. Small Business Administration              Little Rock Commercial Loan Servicing Ce           2120 Riverfront
            Drive        Suite 100        Little Rock, AR 72202
                                                                                                                        TOTAL: 19
